Citation Nr: 1000208	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from May 1978 to September 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran is service-connected for hidradenitis 
suppurativa of the scalp and groin, evaluated as 50 percent 
disabling; tender graft scar of the buttocks as well as by 
the side of the scrotum and penis associated with 
hidradenitis suppurativa of the scalp and groin, evaluated as 
10 percent disabling; and, 15 centimeter scar from a previous 
colostomy associated with hidradenitis suppurativa of the 
scalp and groin, evaluated as 10 percent disabling.  A 
combined disability evaluation of 60 percent is in effect.  
These evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

2.  The Veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's claim that he is 
unable to work due to his service-connected disorders.
Legal Criteria

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is service connected for hidradenitis suppurativa 
of the scalp and groin, evaluated as 50 percent disabling; 
tender graft scar of the buttocks as well as by the side of 
the scrotum and penis associated with hidradenitis 
suppurative of the scalp and groin, evaluated as 10 percent 
disabling; and, 15 centimeter scar from a previous colostomy 
associated with hidradenitis suppurative of the scalp and 
groin, evaluated as 10 percent disabling.  A combined 
disability evaluation of 60 percent is in effect.  Therefore, 
he does not meet the minimum schedular criteria for a TDIU.  
38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  


There is a distinction between extraschedular evaluations 
under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) is based on the fact 
that the schedular ratings are inadequate to compensate for 
the average impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  38 C.F.R. § 
4.16(b) requires a determination that a particular veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities that do not meet certain percentage requirements 
of 38 C.F.R. § 4.16(a).  

The report of an April 2007 VA general examination included 
the Veteran's report that he had not worked in the past 
twelve months, that his last job was three to four years 
earlier as a porter at a car wash and that the service-
connected hidradenitis suppurativa was the major limiting 
factor in working.  Upon examination, the examiner noted the 
Veteran's current extent and severity of the service-
connected scars and continued a diagnosis of hidradenitis 
suppurativa.  The examiner also opined that the Veteran's 
hidradenitis suppurativa did not cause limitation in the 
Veteran's ability to work.  There is no medical opinion to 
the contrary.  

Therefore, the Board concludes the appellant is not 
unemployable due to his service-connected disabilities.  The 
Veteran's service-connected disabilities may interfere with 
some types of work, but would not prevent him from obtaining 
work.  The fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The VA examiner determined that the Veteran's service-
connected disorders do not prevent him from working.  Thus, 
there is no need to refer the Veteran's case for 
extraschedular consideration in accordance with 38 C.F.R. 
§ 4.16(b). 

The Veteran's representative argued that TDIU is warranted 
because the Veteran last worked in August 2007 and prior to 
that only worked for short periods of time; the lack of 
consistent employment is evidence of unemployability.  While 
there is evidence that the Veteran is unemployed and has had 
a sporadic work history, there is no evidence that the 
Veteran's service-connected disabilities alone preclude 
employment.  See Van Hoose, 4 Vet. App. at 361.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed. Cir. Sept. 4, 2009).

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2006.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
physical examination, obtained a medical opinion as to the 
severity of the Veteran's service-connected disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board although he declined to do so.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
                                                                           

ORDER

A TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


